Dissent of

Chief Justice Bibb.
Offutt sued by petition and summons, and “states that he holds a note on the defendant, Benjamin Ayres, in substance, as followeth: On the 25th of Dec. 1825, I promise to pay S. Offutt one hundred and fourteen dollars, for the hire of Harry. Lexington, Feb. 28, 1825. For B. Ayres,
Test, Ezra Offutt. W. B. Ayres. Yet the said debt remains unpaid,” &c.
The defendant demurred. The court gave judgment for defendant.
Upon the face of the writing, it seems to me to be the note of B. Ayres, executed for him by his agent, *358W. B. Ayres. That such is the genuine, unadulterated meaning of the instrument, my mind perceives clearly as it is capable of understanding any proposition. This mode of executing a note for the principal by his agent, is plain, compendious, and, from its artless simplicity and clearness, is convenient and in common use. That the writing was intend-; ed to signify, and does signify, a promise by B. Ayres, by his note of hand, executed for him by W. B. Ayres, as his agent, is, to my mind, a self evident truth, tQ' be understood at once by inspection. Nor do I deem it necessary to call in any thing more by way of confirmation of a proposition so plain to my view-
Dissent by ch. jus. Bibb,
Crittenden and Payne, for appellant; Mayes and Chinn, for appellee.
The petition stales it to be the note of Benjamin Ayres; he has not denied the authority of W. B. Ayres to act for him in that behalf; the demurrer admits the statement in the petition, that it is the note of Benjamin Ayres. If by plea, Benjamin Ayres, had denied that the note was his act, then to have charged him, it would have been necessary to prove the authority of W. B. Ayres. The demurrer does not question the authority of W. B. Ayres to act for Benjamin. But if W. B. Ayres had falsely assumed an agency, when in truth he had not authority to bind Benjamin, then W. B. Ayres would have been personally responsible; not by reason of this or that form by which he called himself agent, but upon the general principle that every one becomes personally responsible for falsely asserting an authority and acting on behalf of another, when in truth and in fact he had not the lawful authority so to act in the name of that other.
My opinion is, that the judgment should have been for the plaintiff, Gffutt.